: - THOMAS, J.
— “The record in this case does not show that the court was held at the place designated by law, or that it was convened or presided over by a judge authorized to hold it. The appeal must be dismissed because of failure of the record to show that the judgment .appealed from was rendered by a court organized pursuant to law.” — Grantham v. State, 3 Ala. App. 168, 57 South. 1025; Thomas v. Daniel, 42 South. 623; McPherson v. Wiggins, 40 South. 961; Sam Bowen v. State, Infra, 62 South. 994; 2 Cyc. 1033.
Appeal (Jismissed.